Title: From George Washington to Thomas Wharton, Jr., 7 March 1778
From: Washington, George
To: Wharton, Thomas Jr.



Sir,
Valley Forge 7th March 1778

There is nothing I have more at Heart than to discharge the great Duties incumbent on me with the strictist Attention to the ease & Convenience of the People, every Instance therefore, of Hardship or oppression exercised by the Officers of any Department under my immediate Controul gives me the most sensible concern, & should be immediately punished if Complaints were properly made & supported. That there has been some Foundation for such Complaints & that they have affected the Service I cannot doubt from the great delay and Backwardness of the people in forwarding Supplies and affording the means of Transportation. Until the late waggon Law of this State was passed, there being no means of procuring the Service of the Inhabitants but by Milatary compulsion, Quarter Masters and Commissaries from the Necessity of the case seem to have been justified in impressing, tho’ in many instances prehaps it has been done with Circumstances of Terror & hardship which they ought to have avoided: But when the Legislature had by a Law made an Arrangment & put this important Service under the Care of their own Officers, It was my full Determination, by every means in my power, to support the Law that had passed & avail myself of the Resources of the State in the Mode pointed out, under a full Confidence, that the Wisdom & Forecast which had marked out such a Plan would be accompanied with proportionate Zeal & Efficacy to carry it into execution. Prehaps, Sir, I am not sufficiently informed to Judge properly where the present Defect lays, & therefore avoid imputing Blame to any, but I would wish you & the Gentlemen in Authority with you to be assured, that nothing would give me more Satisfaction than to see the Powers of the Goverment so effectual for the Supply & Accomodation of the Army, as to take away not only the Necessity but even Pretence of using any other than the Ordinary Civil Authority, Give me leave further to remark, that the Army seems to have a peculiar Claim to the Exertions of the Gentlemen of this State, to make its present Situation as convenient as possible, as it was greatly owing to their apprehensions & Anxieties, expressed in a Memorial to Congress, that the present Position was had,

where with unparallel’d Patience they have gone thr’o a severe & inclement Winter, unprovided with any of those Conveniences & Comforts which are usually the Soldiers lot after the Duty of the Field is over.
This will be delivered you by the Dept. Quatr Master General Lutterloh whose Expectations of waggons for the Transportation of Supplies to Camp as well as ordinary Camp Duty have by no means been so fully Answered as he expected. To what cause this Disappointment is owing you will doubtless discover upon Conference with him, & if it shall appear to proceed from the Misconduct of any Officer accountable to me, I beg you will furnish me with Proof of such Male practices that I may apply a suitable Remedy. But if our difficulties flow from a defective Execution of the Law of the State I trust your publick Spirit & Regard to the great Cause in which we are engaged will induce you to Strengthen what may be found weak & quicken what may be found languid & Sluggish.
The Necessities of the Service, Sir, are great, the Duty required I acknowledge is burthensome & difficult at this inclement season—but it cannot be dispensed with: The Army & the Country have a Mutual Dependence upon each other, & it is of the last importance that their Several duties should be so regulated & inforced as to produce not only the greatest Harmony & good understanding, but the truest happiness & Comfort to each; depending therefore upon a due & early Attention to this important Business & ⟨promising myself no small Relief from our present Difficulties I remain Sir with due Respect & Regard &c. &c.

Go: Washington⟩


P.S. Since writing the foregoing, I have Received a Letter from Colo. Gibson at Lancaster, dated the 2d Inst.—Extract of which, with his Order to the Quarter Master and the Answer, I inclose, to shew how much we are distressed even in small matters; but our sufferings in Camp for want of Forage & Waggons tis beyond all description.


Go: W——n
